This is a purported appeal from the county court of Major county, from a judgment rendered on the 5th day of September, 1921, convicting plaintiff in error of the offense of failing and refusing to compel his minor child to attend school as required by law and assessing against him a fine in the sum of $25 and costs of the prosecution.
The petition in error and case-made were not filed in this court until the 5th day of January, 1922, more than 120 days after the rendition of the judgment in the lower court. This *Page 213 
being a conviction for a misdemeanor, the longest period of time allowed by statute for perfecting an appeal from the judgment is 120 days after the rendition thereof.
The appeal is therefore dismissed. Boyle v. State,15 Okla. Crim. 659, 179 P. 945, and cases cited therein.